


Exhibit 10(110)

 

[g325022kdi001.gif]

 

 

DEPARTMENT OF THE TREASURY
Washington, D.C. 20220

 

 

October 21, 2011

 

Jeffrey J. Hurd, Esq.
Senior Vice President —

Human Resources and Communications
American International Group, Inc.
180 Maiden Lane
22nd Floor
New York, NY 10038-4925

 

Re:                             Compensation Payments and Structure for AIG “Top
25” Employee

 

Dear Mr. Hurd:

 

Pursuant to the Department of the Treasury’s Interim Final Rule on TARP
Standards for Compensation and Corporate Governance (the “Rule”),(1) on April 1,
2011, the Office of the Special Master issued a determination letter (the “2011
Determination Letter”) to American International Group, Inc. (“AIG”), with
respect to 2011 compensation payments and structures for AIG’s “top 25”
executive officers and most highly compensated employees. 31 C.F.R.
§ 30.16(a)(3)(i).

 

AIG requested a change in the compensation of an employee who has received a
significant promotion that will substantially increase the employee’s
responsibilities.  The total direct compensation that AIG has proposed for this
employee is reasonable relative to the total direct compensation paid to persons
in similar positions or roles at similar entities.  The change would increase
the stock salary rate and target long-term restricted stock award, but the cash
salary rate would remain unchanged.  In light of the particular facts as
communicated by AIG with respect to such employee’s promotion and role at AIG,
and as previously discussed with you, the Office of the Special Master has
approved this request.  Accordingly, Exhibit I to the 2011 Determination Letter
is hereby amended as follows:

 

Employee ID

 

Cash Salary

 

Stock Salary

 

Long-Term
Restricted Stock

 

Total Direct
Compensation

 

219

 

$

500,000

 

$

1,937,500

 

$

812,500

 

$

3,250,000

 

 

--------------------------------------------------------------------------------

(1)  The Interim Final Rule and all determination letters issued by the Office
of the Special Master are available at www.financialstability.gov (click on
“Executive Compensation” and follow the link to “Executive Compensation
Rules and Guidance” or “Special Master Determination Letters, Fact Sheets, and
Reports”, as applicable).

 

--------------------------------------------------------------------------------


 

The approval in this letter applies only to the employee referenced above and
shall not be relied upon by anyone with respect to any other facts or
circumstances.  Such conclusion is limited to the authority vested in the Office
of the Special Master by Section 30.16(a)(3) of the Rule, and shall not
constitute, or be construed to constitute, the judgment of the Office of the
Special Master or the Department of the Treasury with respect to the compliance
of the proposed compensation payments or structure or any other compensation
payments or structure for the subject employee with any other provision of the
Rule.  Moreover, my evaluation and conclusion with respect to this employee have
relied upon, and are qualified in their entirety by, the accuracy of the
materials submitted by AIG to the Office of the Special Master, and the absence
of any material misstatement or omission in such materials.

 

 

Very truly yours,

 

 

 

 

 

/s/ Patricia Geoghegan

 

Patricia Geoghegan

 

Office of the Special Master

 

for TARP Executive Compensation

 

 

 

 

cc:

Mitchell D. Schultz

 

 

Jacqueline Aguanno

 

 

Marc R. Trevino, Esq.

 

 

2

--------------------------------------------------------------------------------
